DETAILED ACTION
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


A rejection on this statutory basis (35 U.S.C. 102(g) as in force on March 15, 2013) is appropriate in an application or patent that is examined under the first to file provisions of the AIA  if it also contains or contained at any time (1) a claim to an invention having an effective filing date as defined in 35 U.S.C. 100(i) that is before March 16, 2013 or (2) a specific reference under 35 U.S.C. 120, 121, or 365(c) to any patent or application that contains or contained at any time such a claim.
Claims 6-10 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Brustle (U.S. PG Pub. 2007/0124893 A1) [893].
Regarding Claim 6, Reference [893] discloses an enclosure (15) for mounting to a fixed part of the transformer bed, on which a lever (2) is hinge-mounted to a movable part of the transformer bed and inside of which stretching and compression elastic elements are mounted with one end of each element, wherein the stretching and compression elastic elements (5, 47) are mounted with other ends to a lever via mounting axes, wherein the enclosure has a split for passing of the mounting axis of the compression elastic element.
Claim 7, Reference [893] discloses comprising the stretching elastic element which is a spring.
Regarding Claim 8, Reference [893] discloses the compression elastic element which is a gas cylinder or a compression spring.
Regarding Claim 9, Reference [893] discloses a lever which is an L-shaped swivel plate with bores for mounting to the movable part of the transformer bed.
Regarding Claim 10, Reference [893] discloses the lever which is mounted on the enclosure with a rotation axis which is an axle box (13) mounted on the enclosure and into an axial bore of which a mating spindle, which is fixed to the lever, engages.
Claims 6-10 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Waltemate et al. (U.S. 8,225,459 B2) [459].
Regarding Claim 6, Reference [459] discloses an enclosure (26) for mounting to a fixed part of the transformer bed, on which a lever (5) is hinge-mounted to a movable part of the transformer bed and inside of which stretching and compression elastic elements are mounted with one end of each element, wherein the stretching and compression elastic elements (15,18) are mounted with other ends to a lever via mounting axes, wherein the enclosure has a split for passing of the mounting axis of the compression elastic element.
Regarding Claim 7, Reference [459] discloses comprising the stretching elastic element which is a spring.
Regarding Claim 8, Reference [459] discloses the compression elastic element which is a gas cylinder or a compression spring.
Regarding Claim 9, Reference [459] discloses a lever which is an L-shaped swivel plate with bores for mounting to the movable part of the transformer bed.
Regarding Claim 10, Reference [459] discloses the lever which is mounted on the enclosure with a rotation axis which is an axle box (shape of 2) mounted on the enclosure and into an axial bore of which a mating spindle, which is fixed to the lever, engages.
Claims 6-10 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Blum (U.S. 8,807,670 B2) [670].
Regarding Claim 6, Reference [670] discloses an enclosure (11) for mounting to a fixed part of the transformer bed, on which a lever (3, 4, 5, 10) is hinge-mounted to a movable part of the transformer bed and inside of which stretching and compression elastic elements are mounted with one end of each element, wherein the stretching and compression elastic elements (7, 8) are mounted with other ends to a lever via mounting axes, wherein the enclosure has a split for passing of the mounting axis of the compression elastic element.
Regarding Claim 7, Reference [670] discloses comprising the stretching elastic element which is a spring.
Regarding Claim 8, Reference [670] discloses the compression elastic element which is a gas cylinder or a compression spring.
Regarding Claim 9, Reference [670] discloses a lever which is an L-shaped swivel plate with bores for mounting to the movable part of the transformer bed.
Regarding Claim 10, Reference [670] discloses the lever which is mounted on the enclosure with a rotation axis which is an axle box (19, 20, 3) mounted on the enclosure and into an axial bore of which a mating spindle, which is fixed to the lever, engages.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON W SAN whose telephone number is (571)272-6531.  The examiner can normally be reached on M-F 8AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/JASON W SAN/            Primary Examiner, Art Unit 3677